                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                June 05, 2019
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk

                           CORPUS CHRISTI DIVISION

MICHAEL RAY WEST,                            §
                                             §
          Plaintiff,                         §
VS.                                          §   CIVIL NO. 2:17-CV-181
                                             §
BEEVILLE COUNTY JAIL, et al,                 §
                                             §
          Defendants.                        §

                                        ORDER

         The Court is in receipt of Defendants’ Motion for Summary Judgment, Dkt.
No. 63; Plaintiff’s Responses to Defendants’ Motion, Dkt. Nos. 68, 72; the
Magistrate Judge’s Memorandum and Recommendation (“M&R”), Dkt. No. 79; the
Magistrate Judge’s Show-Cause Order, Dkt. No. 78; and Plaintiff’s Objections to the
M&R, Dkt. No. 83.
         After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 79, and therefore GRANTS Defendants’ Motion
for Summary Judgment, Dkt. No. 63. Accordingly, Plaintiff’s Eighth Amendment
claims     against     Defendant   Candis   Gonzalez   are   DISMISSED     WITHOUT
PREJUDICE, and all other claims are DISMISSED WITH PREJUDICE.
         Final judgment will be entered separately.


         SIGNED this 5th day of June, 2019.


                                             ___________________________________
                                             Hilda Tagle
                                             Senior United States District Judge




1/1
